I am entirely satisfied in my own mind that the legislature only intended to prevent taking a portion of a man's front-door yard for the rounding of a corner in a highway. Under the opinion, we find ourselves in this somewhat ridiculous position: The road can be built back of the buildings in controversy, in a straight line, connecting the north and south road with the east and west road. This method of procedure will be valid, because no curve is used; there is no "rounding." So far as any damage to the farm owner is concerned, locating the road by a straight line would be practically as great as by a curve. In any event, the presumption is that the farmer is abundantly recompensed for any damage that may be done the farm, whether it is done by a straight line or by a curve.
I think the case should be reversed. I am authorized to say that JUSTICES De GRAFF and WAGNER join in this dissent.